UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-01027 Name of Registrant: Vanguard World Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: August 31 Date of reporting period: September 1, 2015 – February 29, 2016 Item 1: Reports to Shareholders Semiannual Report | February 29, 2016 Vanguard U.S. Growth Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 7 Fund Profile. 13 Performance Summary. 15 Financial Statements. 16 About Your Fund’s Expenses. 30 Trustees Approve Advisory Arrangements. 32 Glossary. 34 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Pictured is a sailing block on the Brilliant , a 1932 schooner docked in Mystic, Connecticut. A type of pulley, the sailing block helps coordinate the setting of the sails. At Vanguard, the intricate coordination of technology and people allows us to help millions of clients around the world reach their financial goals. Your Fund’s Total Returns Six Months Ended February 29, 2016 Total Returns Vanguard U.S. Growth Fund Investor Shares -3.33% Admiral™ Shares -3.28 Russell 1000 Growth Index -1.22 Large-Cap Growth Funds Average -4.43 Large-Cap Growth Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance August 31, 2015, Through February 29, 2016 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard U.S. Growth Fund Investor Shares $30.89 $27.42 $0.147 $2.518 Admiral Shares 80.01 70.96 0.499 6.515 1 Chairman’s Letter Dear Shareholder, After posting mostly strong returns in the years since the financial crisis of 2008–2009, the broad U.S. stock market sagged over the six-month period ended February 29, 2016. Although they didn’t escape the downdraft, large-capitalization stocks fared noticeably better than mid-and small-caps. When markets are volatile, investors gravitate more toward larger companies, which generally provide more predictable earnings, steadier returns, and higher yields than smaller ones. Against this investment backdrop, Vanguard U.S. Growth Fund, which focuses on large-cap growth stocks, returned about –3%. It finished behind its benchmark, the Russell 1000 Growth Index, but ahead of the average return of its peers. Amid the overall weakness of equities, seven of the fund’s ten industry sectors posted negative results. Holdings in health care, one of the market’s weakest performers for the period, weighed heaviest on performance. Stocks mostly slumped over the fiscal half year U.S. stocks returned about –3% for the period. Results were negative in four of the six months. Only October’s return of about 8% prevented an even weaker performance for the half year. 2 Fears that China’s economic slowdown would spread globally weighed on results. Oil and commodity prices, which declined through most of the period before showing some resiliency in February, also concerned investors. In December, the Federal Reserve increased its target for short-term interest rates to 0.25%–0.5%. Central banks in Europe and Asia, in contrast, boosted stimulus efforts to battle weak growth and low inflation. International stocks returned about –9%, a result that would have been less severe if not for the U.S. dollar’s strength against many foreign currencies. European stocks were among the worst performers. Bonds registered gains as investors cut their risk The broad U.S. taxable bond market returned 2.20% over the six months. Most of the gains came in January and February as investors sought safe-haven assets amid stock market turmoil. The yield of the 10-year U.S. Treasury note closed at 1.74% in February, down from 2.18% six months earlier. (Bond prices and yields move in opposite directions.) The Fed’s target rate, which stayed anchored at 0%–0.25% until the small rise in December, kept a lid on returns for money market funds and savings accounts. Market Barometer Total Returns Periods Ended February 29, 2016 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) -2.03% -7.21% 9.92% Russell 2000 Index (Small-caps) -10.16 -14.97 6.11 Russell 3000 Index (Broad U.S. market) -2.68 -7.84 9.61 FTSE All-World ex US Index (International) -9.12 -16.79 -0.89 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 2.20% 1.50% 3.60% Barclays Municipal Bond Index (Broad tax-exempt market) 3.62 3.95 5.45 Citigroup Three-Month U.S. Treasury Bill Index 0.04 0.06 0.04 CPI Consumer Price Index -0.51% 1.02% 1.39% 3 International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned 3.13%. Bonds globally have been buoyed by negative interest rates. In December, the European Central Bank cut a key rate further into negative territory, and in late January the Bank of Japan adopted a negative-rate policy. Challenges in health care marred fund performance Vanguard’s oldest growth fund, Vanguard U.S. Growth Fund focuses on major companies that hold strong positions in their industries and, in the advisors’ judgment, can deliver above-average earnings growth. The fund’s investment advisors believe these companies have the ability to produce superior returns over the long term. As I mentioned, your fund trailed its benchmark for the most recent six-month period. This underperformance can be attributed in large part to disappointing results in the health care sector, where the fund’s return was considerably behind that of the benchmark. Traditionally relatively defensive holdings, health care stocks were generally down across the board. Pharmaceutical and biotechnology companies weighed most heavily on the fund’s results. The possibility Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average U.S. Growth Fund 0.47% 0.33% 1.17% The fund expense ratios shown are from the prospectus dated December 22, 2015, and represent estimated costs for the current fiscal year. For the six months ended February 29, 2016, the annualized expense ratios were 0.45% for Investor Shares and 0.31% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2015. Peer group: Large-Cap Growth Funds. 4 of increased government regulation can influence the performance of these stocks, which slipped at times as political candidates discussed the rising cost of drugs. High valuations, especially among biotechnology stocks, were another concern. The fund’s consumer discretionary, consumer staples, and telecommunication services stocks also failed to keep pace with those in the index. The fund’s holdings in consumer staples and telecom lost ground, but these sectors added to returns in the benchmark. Both the fund Vanguard’s growth translates into lower costs for you Research indicates that lower-cost investments have tended to outperform higher-cost ones. So it’s little wonder that funds with lower expense ratios—including those at Vanguard—have dominated the industry’s cash inflows in recent years. Vanguard has long been a low-cost leader, with expenses well below those of many other investment management companies. That cost difference remains a powerful advantage for Vanguard clients. Why? Because a lower expense ratio allows a fund to pass along a greater share of its returns to its investors. What’s more, as you can see in the chart below, we’ve been able to lower our costs continually as our assets under management have grown. Our steady growth has not been an explicit business objective. Rather, we focus on putting our clients’ interests first at all times, and giving them the best chance for investment success. But economies of scale—the cost efficiencies that come with our growth—have allowed us to keep lowering our fund costs, even as we invest in our people and technology. The benefit of economies of scale 5 and its index posted negative results in consumer discretionary, although the sector did better in the benchmark. The fund had a few bright spots, both overall and relative to the index. Stocks in financials and technology produced modest gains for the fund but negative results for the benchmark. Although the fund’s energy stocks lost ground, they held up better than those in the index. Minimal exposure to the sector—which recorded a double-digit decline as lower oil prices continued to punish the industry—helped limit loss in both the fund and its benchmark. For more about the advisors’ strategy and the fund’s positioning during the six months, please see the Advisors’ Report that follows this letter. Doing what’s best for clients: That’s how we were built It’s hard for me to believe, but this year will be my 30th with Vanguard. I knew little about the company when I started in June 1986, but I soon learned what makes Vanguard unique. Simply put, we’re built differently. We don’t have stockholders or outside owners. Instead, Vanguard is owned by its funds, which in turn are owned by you—Vanguard clients. This structure matters because it ensures that our interests are completely aligned with those of our clients. We never have to weigh what’s best for clients against what’s best for the company’s owners; their interests are one and the same. Our client-owned structure is what allows us to run our funds at cost. And it’s why Vanguard’s expense ratios remain among the lowest in the industry. (See the insight box on page 5 for more on this.) At the same time, we continually dedicate resources to enhance Vanguard’s service and investment capabilities. We aspire to provide the highest possible quality at the lowest possible price. That was true 30 years ago, it’s true today, and it will remain our focus for decades to come. After all, we’re built to put the long-term interests of our clients first. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer March 10, 2016 6 Advisors’ Report For the six months ended February 29, 2016, Vanguard U.S. Growth Fund returned about –3%. The fund trailed its benchmark, the Russell 1000 Growth Index, but finished ahead of the average return of its peers. Your fund is managed by five advisors. The use of multiple independent advisors enhances the fund’s diversification by providing exposure to distinct yet complementary investment approaches. It is not uncommon for different advisors to have different views about individual securities or the broader investment environment. The table on page 12 presents the advisors, the percentage and amount of fund assets that each manages, and brief descriptions of their investment strategies. Each advisor has also prepared a discussion of the investment environment during the fiscal half year and of how the portfolio’s positioning reflects this assessment. These reports were prepared on March 14, 2016. Wellington Management Company llp Portfolio Manager: Andrew J. Shilling, CFA, Senior Managing Director We aim for our portion of the fund to outperform growth benchmarks and, in the longer term, the broader market. We employ proprietary fundamental research and a rigorous valuation discipline to invest in large-capitalization companies with attractive growth characteristics. Our investment approach is based on identifying companies with a clear competitive advantage that will enable them to sustain above-average growth. We take a long-term perspective because we believe that investors often underestimate the potential for growth. Weak security selection in the consumer staples and consumer discretionary sectors weighed on our portion of the portfolio over the last six months. Underweighted exposures to consumer staples and telecommunications, the strongest performers during the period, also hurt. Our selection was better in financials and health care, helping to partially offset these results. The largest detractors from relative performance included Regeneron Pharmaceuticals, a biotechnology company, and Lennar, a large U.S. homebuilder. Our decision to not own Microsoft—which did well in the benchmark—weighed further on returns. Top contributors included transportation and ride-sharing technology startup Uber Technologies and WeWork, which provides collaborative work environments for businesses and individuals. Both companies are privately held. Our position in Edwards Lifesciences, a medical device maker specializing in heart valve technology and treatments for cardiovascular diseases, also helped. 7 At the period’s close, we were most overweighted in the consumer discretionary sector, though our exposure dropped a bit over the six months. We also had significant holdings in information technology. Our most underweighted positions were in consumer staples and telecommunication services. We continue to find attractively valued stocks with the characteristics we seek. Our focus is on populating the portfolio with strong, protected franchises that can compound earnings growth over many years. Jackson Square Partners, LLC Portfolio Managers: Jeffrey S. Van Harte, CFA, Chairman and Chief Investment Officer Christopher J. Bonavico, CFA, Equity Analyst Christopher M. Ericksen, CFA, Equity Analyst Daniel J. Prislin, CFA, Equity Analyst For the six months ended February 29, 2016, the fund underperformed its benchmark, the Russell 1000 Growth Index. As you would expect from our fundamental, bottom-up approach, the performance of our portion of the portfolio was driven primarily by stock selection. Our top contributor was Equinix, which continues to benefit from significant opportunities associated with cloud computing and its disruption of the IT supply chain. We believe the company’s innovative product offerings position it well in a spending environment focused on helping enterprises maintain the highest-quality global network performance and service. Our largest detractor was Valeant Pharmaceuticals International. Investor concern increased as the company announced plans to restate its 2014–2015 financial results, delayed the release of its fourth-quarter 2015 results, and withdrew previous guidance. We believe the stock is now trading at a very high free cash flow yield based on our 2016 projections. We have revised those projections downward to reflect Valeant’s transition away from Philidor RX Services toward a new pharmacy partner, Walgreens. We also note that the shareholder base and the company’s board include large owners with an interest in reaching the right economic outcome. Considering risk, reward, and other unknowns, we believe we have the stock appropriately weighted. Regardless of the economic outcome, we remain consistent in our long-term investment philosophy. We want to own strong secular-growth companies with solid business models and competitive positions that we believe can grow market share and have the potential to deliver shareholder value in various market environments. William Blair Investment Management, LLC Portfolio Managers: James Golan, CFA, Partner David Ricci, CFA, Partner Outside of very solid returns in October, the U.S. stock market generally declined over the past six months and exhibited increased volatility. Continued strength in the consumer segment of the U.S. economy was overshadowed by challenges in the manufacturing segment, in part due to weakness in energy and commodity-driven industries. Pockets of weakness in the economy as the Federal Reserve made its first move toward policy renormalization caused investors to question the durability of U.S. growth. More challenges, particularly in China, affected growth abroad. Our stock selection and investment style hindered portfolio results for the six months. Our higher-growth bias and resulting lower dividend-yield exposure worked against us as the market rotated to the perceived safety of high dividend-yielders in the first two months of 2016. In terms of stock selection, financials was an area of weakness, particularly our positions in Affiliated Managers Group and Citigroup. Other notable detractors included BorgWarner (consumer discretionary), Cerner (health care), and Akamai Technologies (information technology). Our top performers included Texas Instruments (information technology), Estée Lauder Companies (consumer staples), Alphabet (information technology), Home Depot (consumer discretionary), and O’Reilly Auto Parts (consumer discretionary). We believe our portfolio is well-positioned to add value over the long term because of our typical bias toward less cyclical companies with durable long-term growth opportunities that trade at attractive valuations. Jennison Associates LLC Portfolio Managers: Kathleen A. McCarragher, Managing Director Blair A. Boyer, Managing Director Our portion of the portfolio was affected by investor risk aversion in a volatile global market, which deflected focus from company fundamentals. Decelerating economic growth in China and concerns that emerging economies might face balance sheet risks contributed to market volatility. Other factors included the 9 negative effect of lower energy prices on industrial sectors, fears of slowing U.S. economic growth, and the course of future Fed tightening. Higher-growth and therefore higher-valuation stocks were hurt by the aversion to risk. Health care companies faced the additional hurdle of growing concerns about drug pricing. Stock in manufacturers of innovative, high-priced orphan drugs including BioMarin Pharmaceutical (neurometabolic degenerative diseases) and Vertex Pharmaceuticals (cystic fibrosis) declined. Another health care holding, Bristol-Myers Squibb, advanced on the promise of its oncology active immune therapies. Our portfolio’s health care exposure decreased as several companies reached our goals and we sold our positions. In information technology, declines in LinkedIn and Apple reflected signs of deceleration in recent high growth rates. Facebook rose on impressive revenue and margins, accelerating advertising revenue growth, and solid user growth and engagement. Google (now Alphabet) benefited from a strong increase in mobile searches and tighter expense control. In consumer discretionary, Netflix fell even though international subscriber numbers continued to exceed expectations. Although the company is gaining greater appreciation for its transformation into a global network, we believe its earnings potential is still significant. Nike again generated impressive earnings, revenue, and gross margins on the strength of its execution and its brand in many product categories around the world. We conduct rigorous research to determine company, industry, and sector fundamentals and prospects over intermediate and longer terms, projecting how markets, industries, and businesses will evolve over time. With this perspective, we build our portfolio through individual stock selection based on company fundamentals. Baillie Gifford Overseas Ltd. Portfolio Managers: Tom Slater, Investment Manager, Partner Gary Robinson, Investment Manager Against a backdrop of turbulent stock markets, we have continued to increase our portfolio’s exposure to some outstanding growth franchises. We think these companies will prosper if they can execute correctly, irrespective of economic or financial market conditions. 10 Our new purchases have both innovative technologies and unique corporate cultures that we believe will be used in combination to disrupt existing business models. Recent purchases include Tesla Motors (electric automobiles), Illumina (DNA sequencing technology), Lending Club (an online credit marketplace), and Abiomed (manufacturer of the world’s smallest heart pump). The most significant sources of funds for these purchases were the complete sales of Vulcan Materials (construction aggregates), Fairfax Financial Holdings, and Anthem (both insurance companies) and reductions to our holdings in PepsiCo and O’Reilly Auto Parts. Over the last year, our holdings turnover has been higher than normal, reflecting a one-time shift to reorient some of the portfolio toward higher-growth opportunities. It should now fall back to holding periods of approximately five years. Our process remains ever more focused on identifying strong growth companies with exceptional management and competitive positions and then holding them for many years to give them the greatest chance of reaching their potential. 11 Vanguard U.S. Growth Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Wellington Management 36 2,405 Employs proprietary fundamental research and a Company LLP rigorous valuation discipline in an effort to invest in high-quality, large-cap, sustainable-growth companies. The investment approach is based on the belief that stock prices often overreact to short-term trends and that bottom-up, intensive research focused on longer-term fundamentals can be used to identify stocks that will outperform the market over time. Jackson Square Partners, LLC 36 2,371 Uses a bottom-up approach, seeking companies that have large end-market potential, dominant business models, and strong free cash flow generation that is attractively priced compared with the intrinsic value of the securities. William Blair Investment 13 852 Uses a fundamental investment approach in pursuit of Management, LLC superior long-term investment results from growth-oriented companies with leadership positions and strong market presence. Jennison Associates LLC 6 404 Uses a research-driven, fundamental investment approach that relies on in-depth company knowledge gleaned through meetings with management, customers, and suppliers. Baillie Gifford Overseas Ltd. 6 389 Uses a long-term, active, bottom-up investment approach to identify companies that can generate above-average growth in earnings and cash flow. Cash Investments 3 177 These short-term reserves are invested by Vanguard in equity index products to simulate investment in stocks. Each advisor may also maintain a modest cash position. 12 U.S. Growth Fund Fund Profile As of February 29, 2016 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VWUSX VWUAX Expense Ratio 1 0.47% 0.33% 30-Day SEC Yield 0.40% 0.55% Portfolio Characteristics DJ U.S. Russell Total 1000 Market Growth FA Fund Index Index Number of Stocks 160 638 3,906 Median Market Cap $48.7B $66.0B $50.4B Price/Earnings Ratio 26.7x 21.6x 20.1x Price/Book Ratio 4.7x 5.2x 2.5x Return on Equity 20.4% 23.6% 17.5% Earnings Growth Rate 13.5% 12.4% 8.4% Dividend Yield 1.0% 1.7% 2.2% Foreign Holdings 2.4% 0.0% 0.0% Turnover Rate (Annualized) 30% — — Short-Term Reserves 0.8% — — Volatility Measures DJ U.S. Total Russell 1000 Market Growth Index FA Index R-Squared 0.95 0.90 Beta 1.04 1.04 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Alphabet Inc. Internet Software & Services 5.8% Facebook Inc. Internet Software & Services 3.4 Visa Inc. Data Processing & Outsourced Services 3.0 MasterCard Inc. Data Processing & Outsourced Services 3.0 Amazon.com Inc. Internet Retail 2.9 Allergan plc Pharmaceuticals 2.7 Apple Inc. Technology Hardware, Storage & Peripherals 2.6 Microsoft Corp. Systems Software 2.2 Celgene Corp. Biotechnology 2.1 QUALCOMM Inc. Communications Equipment 2.0 Top Ten 29.7% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated December 22, 2015, and represent estimated costs for the current fiscal year. For the six months ended February 29, 2016, the annualized expense ratios were 0.45% for Investor Shares and 0.31% for Admiral Shares. 13 U.S. Growth Fund Sector Diversification (% of equity exposure) DJ U.S. Russell Total 1000 Market Growth FA Fund Index Index Consumer Discretionary 20.5% 21.4% 13.6% Consumer Staples 6.1 12.1 9.4 Energy 0.5 0.5 5.9 Financials 8.7 5.5 17.4 Health Care 18.6 16.1 14.2 Industrials 7.1 11.0 10.7 Information Technology 34.8 27.6 19.7 Materials 1.3 3.4 3.1 Other 1.9 0.0 0.0 Telecommunication Services 0.4 2.4 2.5 Utilities 0.1 0.0 3.5 14 U.S. Growth Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): August 31, 2005, Through February 29, 2016 Average Annual Total Returns: Periods Ended December 31, 2015 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Investor Shares 1/6/1959 8.47% 14.34% 7.44% Admiral Shares 8/13/2001 8.61 14.49 7.62 See Financial Highlights for dividend and capital gains information. 15 U.S. Growth Fund Financial Statements (unaudited) Statement of Net Assets As of February 29, 2016 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value • Shares ($000) Common Stocks (94.9%) 1 Consumer Discretionary (20.1%) * Amazon.com Inc. 343,909 190,017 Home Depot Inc. 1,018,439 126,409 * Liberty Interactive Corp. QVC Group Class A 4,181,048 106,115 * TripAdvisor Inc. 1,127,994 70,612 L Brands Inc. 801,843 67,988 * O’Reilly Automotive Inc. 210,699 54,849 Lowe’s Cos. Inc. 686,254 46,343 Starbucks Corp. 729,763 42,480 NIKE Inc. Class B 679,069 41,824 Dollar General Corp. 524,900 38,974 DR Horton Inc. 1,443,187 38,562 Lennar Corp. Class A 833,179 34,944 * Under Armour Inc. Class A 412,650 34,535 * Priceline Group Inc. 26,399 33,400 * Liberty Global plc 894,743 32,175 * Chipotle Mexican Grill Inc. Class A 61,075 31,097 * Discovery Communications Inc. 1,190,139 29,337 ^ Tesla Motors Inc. 139,221 26,721 Las Vegas Sands Corp. 546,870 26,403 * AutoZone Inc. 32,962 25,531 Ross Stores Inc. 463,029 25,457 Harman International Industries Inc. 323,491 24,805 Harley-Davidson Inc. 569,424 24,582 VF Corp. 362,900 23,628 Dunkin’ Brands Group Inc. 491,796 22,908 * Discovery Communications Inc. Class A 661,314 16,533 Wyndham Worldwide Corp. 225,310 16,412 Market Value • Shares ($000) * Liberty Global plc Class A 432,129 15,920 Netflix Inc. 150,125 14,023 Industria de Diseno Textil SA ADR 585,663 9,089 Walt Disney Co. 86,256 8,239 Marriott International Inc. Class A 120,150 8,188 McDonald’s Corp. 53,710 6,294 CarMax Inc. 96,382 4,459 ^ Shake Shack Inc. Class A 51,553 2,146 JD.com Inc. ADR 80,200 2,062 BorgWarner Inc. 25,988 849 Consumer Staples (5.8%) Walgreens Boots Alliance Inc. 1,338,167 105,635 Estee Lauder Cos. Inc. Class A 734,539 67,085 * Monster Beverage Corp. 416,727 52,299 Mondelez International Inc. Class A 1,106,797 44,858 PepsiCo Inc. 366,343 35,836 Kroger Co. 868,400 34,658 CVS Health Corp. 215,193 20,910 Costco Wholesale Corp. 65,098 9,767 Brown-Forman Corp. Class B 44,236 4,356 Colgate-Palmolive Co. 61,283 4,023 Energy (0.3%) Schlumberger Ltd. 238,000 17,069 Concho Resources Inc. 22,976 2,073 * Cobalt International Energy Inc. 662,380 1,762 Apache Corp. 33,175 1,270 16 U.S. Growth Fund Market Value • Shares ($000) Financials (8.3%) Crown Castle International Corp. 1,276,778 110,441 Intercontinental Exchange Inc. 419,117 99,943 Equinix Inc. 284,714 86,465 * Markel Corp. 54,919 47,050 American Tower Corporation 373,308 34,419 MarketAxess Holdings Inc. 268,166 31,767 Marsh & McLennan Cos. Inc. 383,852 21,899 MSCI Inc. Class A 251,333 17,724 * Affiliated Managers Group Inc. 127,000 17,614 First Republic Bank 278,994 17,169 Moody’s Corp. 190,800 16,943 M&T Bank Corp. 136,638 14,012 Berkshire Hathaway Inc. Class B 56,183 7,538 LendingClub Corp. 705,070 6,155 TD Ameritrade Holding Corp. 187,930 5,371 Morgan Stanley 204,208 5,044 US Bancorp 79,704 3,070 American Express Co. 43,845 2,437 Health Care (18.0%) * Allergan plc 622,898 180,709 * Celgene Corp. 1,394,545 140,612 * Biogen Inc. 426,443 110,628 Bristol-Myers Squibb Co. 1,694,054 104,913 Novo Nordisk A/S ADR 1,613,390 82,928 UnitedHealth Group Inc. 483,941 57,637 * Valeant Pharmaceuticals International Inc. 822,441 54,117 * Illumina Inc. 342,022 51,385 * Cerner Corp. 957,456 48,888 * Edwards Lifesciences Corp. 519,021 45,155 Gilead Sciences Inc. 487,498 42,534 Medtronic plc 490,713 37,976 * Regeneron Pharmaceuticals Inc. 76,290 29,297 DENTSPLY International Inc. 471,593 28,748 * Sirona Dental Systems Inc. 258,156 28,550 Zoetis Inc. 597,700 24,542 * IMS Health Holdings Inc. 946,565 24,402 * IDEXX Laboratories Inc. 315,972 23,116 Market Value • Shares ($000) * Vertex Pharmaceuticals Inc. 218,273 18,660 BioMarin Pharmaceutical Inc. 123,598 10,119 Alexion Pharmaceuticals Inc. 60,901 8,575 ABIOMED Inc. 98,510 7,882 Waters Corp. 61,715 7,425 Shire plc ADR 41,615 6,497 Genomic Health Inc. 203,823 5,183 ^ Juno Therapeutics Inc. 146,900 5,166 Alnylam Pharmaceuticals Inc. 62,926 3,686 Seattle Genetics Inc. 45,430 1,372 Industrials (6.8%) Nielsen Holdings plc 2,023,018 101,839 * Verisk Analytics Inc. Class A 523,284 38,116 Union Pacific Corp. 437,000 34,462 Fortune Brands Home & Security Inc. 682,102 34,255 Equifax Inc. 325,431 34,131 * TransDigm Group Inc. 134,527 28,732 * IHS Inc. Class A 257,421 26,769 * Stericycle Inc. 214,903 24,484 AMETEK Inc. 525,899 24,407 Watsco Inc. 165,541 21,115 Danaher Corp. 204,003 18,211 * TransUnion 541,808 14,288 Kansas City Southern 156,298 12,771 JB Hunt Transport Services Inc. 141,076 10,763 Lockheed Martin Corp. 45,606 9,841 Boeing Co. 69,012 8,156 NOW Inc. 436,642 7,065 Information Technology (34.0%) * Alphabet Inc. Class C 347,149 242,230 * Facebook Inc. Class A 2,117,257 226,377 Visa Inc. Class A 2,732,935 197,837 MasterCard Inc. Class A 2,262,996 196,700 Apple Inc. 1,741,655 168,401 Microsoft Corp. 2,889,592 147,022 * Alphabet Inc. Class A 199,882 143,359 QUALCOMM Inc. 2,566,625 130,359 * PayPal Holdings Inc. 2,762,412 105,358 * Electronic Arts Inc. 1,500,094 96,366 * eBay Inc. 3,253,609 77,436 * Adobe Systems Inc. 750,453 63,901 Intuit Inc. 508,995 49,189 * salesforce.com inc 674,456 45,694 CDW Corp. 828,324 32,785 17 U.S. Growth Fund Market Value • Shares ($000) * Cognizant Technology Solutions Corp. Class A 557,791 31,783 * FleetCor Technologies Inc. 238,429 30,445 * ServiceNow Inc. 541,171 29,759 * Alibaba Group Holding Ltd. ADR 403,949 27,796 * Workday Inc. Class A 454,203 27,457 Texas Instruments Inc. 513,100 27,205 * Alliance Data Systems Corp. 121,406 25,511 * Red Hat Inc. 388,547 25,391 Global Payments Inc. 410,346 25,011 * Baidu Inc. ADR 115,158 19,971 Accenture plc Class A 118,600 11,891 *,^ Zillow Group Inc. 493,097 10,651 ^ GrubHub Inc. 388,290 9,140 Tencent Holdings Ltd. 434,910 7,958 Splunk Inc. 83,132 3,625 Palo Alto Networks Inc. 22,687 3,285 LinkedIn Corp. Class A 27,184 3,186 ^ Zillow Group Inc. Class A 27,624 639 Materials (1.3%) Sherwin-Williams Co. 143,711 38,874 Eagle Materials Inc. 280,605 16,954 Martin Marietta Materials Inc. 100,741 14,368 PPG Industries Inc. 133,300 12,867 Monsanto Co. 7,345 661 Other (0.0%) *,2 WeWork Class A PP 52,398 2,630 3 Vanguard Growth ETF 3,100 309 Telecommunication Services (0.3%) * SBA Communications Corp. Class A 202,841 19,247 Total Common Stocks (Cost $5,044,629) Preferred Stocks (1.6%) *,2 Uber Technologies PP 1,408,784 68,709 *,2 WeWork Pfd. D1 PP 260,418 13,071 *,2 Pinterest Prf G PP 1,596,475 11,461 *,2 WeWork Pfd. D2 PP 204,614 10,270 *,2 Cloudera, Inc. Pfd. 300,088 5,852 Total Preferred Stocks (Cost $45,428) Convertible Preferred Stocks (0.2%) *,2 Airbnb Inc. (Cost $11,928) 128,123 Market Value • Shares ($000) Temporary Cash Investments (3.9%) 1 Money Market Fund (3.4%) Vanguard Market Liquidity Fund, 0.475% 227,878,612 227,879 Face Amount ($000) Repurchase Agreement (0.2%) Bank of America Securities, LLC 0.310%, 3/1/16 (Dated 2/29/16, Repurchase Value $12,700,000, collateralized by Federal National Mortgage Assn. 2.802%, 10/1/25, with a value of $12,954,000) 12,700 12,700 U.S. Government and Agency Obligations (0.3%) 6 Fannie Mae Discount Notes, 0.250%, 4/20/16 1,000 1,000 7 Federal Home Loan Bank Discount Notes, 0.245%, 4/20/16 1,000 1,000 Federal Home Loan Bank Discount Notes, 0.260%, 4/27/16 1,000 999 Federal Home Loan Bank Discount Notes, 0.290%, 4/29/16 5,000 4,997 Federal Home Loan Bank Discount Notes, 0.572%, 7/6/16 5,000 4,993 6 Freddie Mac Discount Notes, 0.220%, 3/30/16 500 500 6 Freddie Mac Discount Notes, 0.220%, 4/15/16 2,300 2,299 8 United States Treasury Bill, 0.370%%–0.386%, 5/26/16 1,000 999 Total Temporary Cash Investments (Cost $257,364) Total Investments (100.6%) (Cost $5,359,349) 18 U.S. Growth Fund Amount ($000) Other Assets and Liabilities (-0.6%) Other Assets Investment in Vanguard 602 Receivables for Investment Securities Sold 13,954 Receivables for Accrued Income 7,363 Receivables for Capital Shares Issued 4,463 Other Assets 62 Total Other Assets Liabilities Payables for Investment Securities Purchased (23,114) Collateral for Securities on Loan (16,926) Payables to Investment Advisor (3,162) Payables for Capital Shares Redeemed (10,124) Payables to Vanguard (13,456) Other Liabilities (1,217) Total Liabilities Net Assets (100%) At February 29, 2016, net assets consisted of: Amount ($000) Paid-in Capital 5,318,122 Overdistributed Net Investment Income (8,148) Accumulated Net Realized Gains 10,205 Unrealized Appreciation (Depreciation) Investment Securities 1,280,689 Futures Contracts (2,385) Net Assets Investor Shares—Net Assets Applicable to 141,679,634 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share— Investor Shares Admiral Shares—Net Assets Applicable to 38,252,656 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share— Admiral Shares • See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $
